Citation Nr: 1011415	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-38 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for diabetes mellitus 
with diabetic retinopathy.  

2.  Entitlement to service connection for claimed peripheral 
neuropathy.  

3.  Entitlement to service connection for claimed sleep 
apnea.   


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1973 to April 
1975.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in June 2007 from the RO.  

The issue of service connection for an eye sight disability 
has been raised by the Veteran, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  See the 
November 2006 application for compensation.  Therefore, the 
Board does not have jurisdiction over this issue, and it is 
referred to the AOJ for appropriate action.  

The issues of service connection for peripheral neuropathy 
and sleep apnea and the now reopened claim of service 
connection for diabetes mellitus with diabetic retinopathy 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  



FINDINGS OF FACT

1.  In October 1994, the RO issued a rating decision denying 
service connection for diabetes mellitus with diabetic 
retinopathy; the Veteran did not timely appeal from that 
decision.  

2.  The evidence associated with the claims file subsequent 
to the October 1994 rating decision raises a reasonable 
possibility of substantiating the claim of service connection 
for diabetes mellitus with diabetic retinopathy.  




CONCLUSION OF LAW

The evidence received since the October 1994 rating decision 
is new and material for the purpose of reopening the 
previously denied claim of service connection for diabetes 
mellitus with diabetic retinopathy.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  

Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

If the Board finds that new and material evidence is not 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  

The RO denied service connection for diabetes mellitus with 
diabetic retinopathy in an October 1994 rating decision.  

The evidence received after the October 1994 rating decision 
includes the Veteran's lay statements that he developed 
diabetic manifestations in service.  

The additional medical records include those dealing with 
treatment for diabetes mellitus with a recorded history of 
treatment for the condition in service.  

Although there is not currently evidence of record 
establishing a nexus between the current disability and any 
event or incident of his service, there is a reasonable 
possibility of substantiating the claim when further 
development is conducted.  Thus, the evidence is new and 
material and the claim is reopened.  


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken hereinabove is favorable 
to the Veteran, further discussion is not required at this 
time.  



ORDER

New and material evidence having been received to reopen the 
claim of service connection for diabetes mellitus with 
diabetic retinopathy, the appeal to this extent is allowed 
and subject to further action as discussed hereinbelow.  




REMAND

In the November 2006 application for compensation, the 
Veteran identified private health care providers who have 
treated him for his claimed disabilities.  He stated that he 
received treatment for sleep apnea from Dr. Thomas O'Neil, 
Dr. Ed Rhodes, and Dr. Don Solomon.  He stated that he 
received treatment for diabetes mellitus from Dr. R. Whitley 
and Dr. Don Solomon.  The Veteran provided dates of treatment 
and addresses for the private physicians.  VA has a duty to 
seek these records.  38 U.S.C.A. § 5103A(b)(1).

The record shows that the Veteran has received medical 
treatment for his claimed disabilities from the VA healthcare 
system.  Of record are VA treatment documents dated from 
March 1994 to April 2007 from the VA facilities in 
Fayetteville and Durham.  

The RO should obtain the VA treatment records from the 
Fayetteville VA Healthcare System for treatment of the 
diabetes mellitus, sleep apnea, and peripheral neuropathy 
dated since April 2007.  

The VA should also ask the Veteran if he received treatment 
for the claimed diabetes mellitus from the VA healthcare 
system from 1975 to 1994 and if so, make an attempt to obtain 
such records.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  

The Board finds that the claim of service connection for 
peripheral neuropathy is closely related to the reopened 
claim of service connection for diabetes mellitus since there 
is medical evidence relating the peripheral neuropathy to the 
claimed diabetes mellitus.  

Accordingly, these matters are REMANDED to the RO for the 
following action:

1.  After obtaining the necessary 
releases from the Veteran, the RO should 
obtain all medical records showing 
treatment for the sleep apnea from Dr. 
Thomas O'Neil, Dr. Ed Rhodes, and Dr. Don 
Solomon; and obtain all medical records 
showing treatment for diabetes mellitus 
from Dr. R. Whitley and Dr. Don Solomon.  
If no records are available, 
documentation stating such should be 
incorporated into the claims file.  

2.  The RO also should obtain all records 
of the Veteran's treatment of the claimed 
diabetes mellitus, peripheral neuropathy 
and sleep apnea from the Fayetteville VA 
Healthcare System dated from April 2007.  
Incorporate any such records into the 
Veteran's claims file.  

3.  The RO should take appropriate steps 
to contact the Veteran and ask him to 
identify all VA treatment of the claimed 
disabilities from 1975 to 1994.  If the 
Veteran adequately identifies any 
additional VA treatment, make an attempt 
to obtain such records.  

The RO then should schedule the Veteran 
for a VA examination in order to 
determine the nature and likely etiology 
of the claim diabetes mellitus with 
diabetic retinopathy, peripheral 
neuropathy and sleep apnea.  

The claims folder should be made 
available to the examiner for review.  
All indicated testing should be 
undertaken.  The examiner in this regard 
should elicit from the Veteran and record 
a complete medical history referable to 
the claimed diabetes mellitus and sleep 
apnea.  

Based on his/her review of the case, the 
examiner should offer an opinion as to 
whether the claimed diabetes mellitus 
with diabetic retinopathy and peripheral 
neuropathy or sleep apnea had its 
clinical onset during service or 
otherwise is due to any event or incident 
of the Veteran's period of active duty.  

In particular, the VA examiner should 
address the Veteran's lay assertions that 
he exhibited and was treated for 
manifestations of diabetes mellitus 
during his period of active service.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the claims in light of all the evidence 
of record.  If any benefits sought on 
appeal remains denied, the RO should 
provide a full responsive Supplemental 
Statement of the Case to the Veteran and 
any representative and afford them with a 
reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


